Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Action Powersports, Inc., d/b/a Wells                 Appeal from the 413th District Court of
Cycle, Inc., and Carl M. Wells, Appellants            Johnson County, Texas (Tr. Ct. No.
                                                      C201300332).       Opinion delivered by
No. 06-16-00020-CV         v.                         Justice Moseley, Chief Justice Morriss and
                                                      Justice Burgess participating.
1STEL, Inc., Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellants, Action Powersports, Inc., d/b/a Wells Cycle, Inc.,
and Carl M. Wells, pay all costs of this appeal.




                                                      RENDERED AUGUST 5, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk